Judgment unanimously modified on the law and facts to the extent of granting a new .trial on the question of damages only, and as so modified judgment affirmed, with costs to appellant. Memorandum: We find the amount of the jury verdict for the split and separated retina injury sustained by the infant inadequate under the facts presented in the record. In .the interest of justice the damages should be reassessed at a new trial at which the only issue to be resolved should be the amount of damages to be awarded plaintiff. (Appeal from judgment of Seneca Trial Term in a negligence action.) Present — Bastow, P. J., Goldman, Del Veechio, Witmer and Henry, JJ.